Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 10 line 1, after ‘claim’ insert ---1---.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the combination of Vitiello (US Pub No.: 2015/0190248) or Dillingham (US Pub No.: 2012/0259432), Little (US Pub No.: 2011/0066088), Green (US Pub No.: 2014/0195009), as well as additional art like Steele (US Pub No.: 2014/0277581), Goldfarb (US Pub No.: 2012/0004736), and Simon (US Pub No.: 2015/0127119). However, these prior art are not taken to teach an instance wherein ”the first guide is adapted to receive and retain the carrier,” with the carrier itself comprising a first carriage portion configured to slidingly interface with the one or more rails of the first guide such that the carrier is slidable along the first guide and such that the carrier can be selectively positionable and releasably secured along the first guide in a first direction in a sagittal plane;  a second carriage portion configured to be mounted to the first carriage portion and being laterally translatable on the first carriage portion, the second carriage portion including a second guide; and a third carriage portion slidingly receivable by the second guide, the third carriage portion being selectively positionable in a second direction in the sagittal plane, said second direction being perpendicular to the first direction, thereby the carrier being selectively positionable in at least two perpendicular axes in the sagittal plane.” From here, applications like Siefert (US Pub No.: 2018/0125681) which teach a rail system in [0002] and Edwards that teach a carriage in parts 44 and 46 in column 3 lines 15-32 were evaluated to teach the newly presented limitations but, given the details with respect to there being three carriage portions, these prior art were not taken to teach the new limitations of independent claim 1. As such, independent claim 1 with dependent claims 2-3, 5-7, 10-12, 14-15, and 21-25 are viewed as being allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774